Case 1:19-cv-05894-LGS-DCF Document 96 Filed 10/15/20 Page 1 of 3

STUART H. FINKELSTEIN, ESQ.

FINKELSTEIN LAW GROUP, PLLC
538 Jericho Turnpike
Syosset, New York [1791
(718) 261-4900

October 15, 2020

The Honorable Lorna G. Schofield

Thurgood Marshall United States Courthouse

Southern District of New York

40 Foley Square, Courtroom 1106

New York, New York 10007
Re: Antolini vs. 75 & 81 Orchard, et al
Case No.: 1:19-cv-05894 (LGS)

Dear Judge Schofield,

I represent Plaintiff Mr. Antolini in this matter and write in response to defendants’ letter, [DE 95].
If lam understanding the thrust of defendants’ letter, counsel has regrettably submitted wholly
improper papers in total opposition to the rules of this court and all applicable law and fact. It
appears that counsel took your June 29, 2020 order [DE 89] and unbelievably interpreted it as a
sort of “catch all” for which they were given free rein to throw as much mud up against the wall as
possible in the hopes that some of it would stick. Your order gave all parties the opportunity to file
any dispositive pre-motion letters at least two weeks before the case management conference to be
held on October 22, 2020.

But what sort of motion exactly is counsel writing in anticipation of? There is no reference to any
Federal Rule of Civil Procedure, Local Rule for the Souther District, or even your Honor’s
Individual Rules of Practice. There is no reference made to any actual motion... in a pre-motion
letter. Instead, counsel references the unclear concept of a ‘sua sponte’ motion for an improper
expert report without providing some grounds for such a motion. Thankfully, your individual rules
clearly lay out, frankly, something that every litigator should know concerning the obvious need to
explain the applicable grounds for any motion. See Judge Schofield Individual Rule III(A)(i) (pre
letter motion... must “identify all of the issues in dispute and explain the legal and other grounds
for the motion”).

In essence, defendants seek a “sua sponte dismissal” because of an eleven hour and thirty-one-
minute delay in receiving Plaintiffs Expert report and because of their issues with the report itself.
This would be a truly stunning submission by defendants if it were not in lockstep with their putrid |
conduct throughout this litigation. So that your Honor is aware, Plaintiff's Expert’s report was 11
hours late due to law office internet technical difficulty on the day the report was due. Plaintiff
made defendants counsel aware of this and the delay is not tantamount to unfair surprise and/or
prejudice to defendants. But defendants, in their disturbing and improper letter, submit to the Court
that a federal disability lawsuit should be dismissed because of an hours long delay in receiving an
expert’s report. This is all against the backdrop of defendants not even submitting their own
expert’s report, to this very day! It appears that this frivolous and inappropriate pre-motion letter
(if we can even call it that) is made to avoid malpractice on their part, as they have essentially
precluded their client from asserting a full and complete defense through expert materials and
testimony. That was and is their decision. But all of defendant’s behavior has been undertaken as

sie
Case 1:19-cv-05894-LGS-DCF Document 96 Filed 10/15/20 Page 2 of 3

the restaurant Katja is currently operating at full capacity with both indoor and outdoor seating
with the ongoing discrimination caused by violations of the Americans with Disabilities Act.

For extreme clarity’s sake, this bears repeating. Defendants absconded their responsibilities to their
client by not retaining an expert and by failing to provide an expert’s report for their client (to this
day still no report has been forthcoming). But defendants would have your Honor grant relief,
(through an improper pseudo-motion to dismiss) against the party who actually did produce an
expert’s report because said report was hours late. Wow.

Defendants final argument, that Plaintiff's case should be dismissed because defendants find
Plaintiffs expert report to be inadequate is wholly inappropriate and incorrect. This argument is
based on no legal standard whatsoever. Defendants write “Plaintiff cannot support his cause of
action, or his burden of proof” but cite to no legal standard (i.e. some sort of motion for dismissal
or rule laying out any guiding principles). Defendants cite to no case or controlling authority
authorizing ‘sua sponte dismissal’ for an expert’s report being disputed during the discovery phase.
Rather, they cite to cases that have little to do with what they seek, dismissal. In fact, the case law
is actually antithetical to defendant’s position on the law and on procedure.

The two main provisions of Title ITI that mandate facility repairs are (1) the readily achievable
standard and/ or (2) fundamental alterations. The 2"¢ Circuit has codified that “the ADA requires
removal of barriers, regardless of whether alterations have been made, “where such removal is
readily achievable.” 42 U.S.C. § 12182(b)(2)(A)(iv).... and (2) “regulations adopted pursuant to
the ADA impose access requirements when there have been material alterations made to
public accommodations after January 26, 1992. See 28 C.F.R. §36.402(a).

Addressing (1) the Readily Achievable standard, defendants’ counsel has put forth false
statements of law by asserting that Plaintiff need make prima facie showing during discovery, of
the plans for barrier removal at the subject facility. This defense lawyer is in clear error of the
law concerning the appropriate burden(s) of proof of architectural repairs in Title III cases. This
lawsuit is in the discovery phase with a case management conference upcoming, and as such, any
burden(s) defendants speak of are not yet in play until the time of trial. See Borkowski v. Valley
Central School District, 63 F. 3d 131 (2d Cir. 1995); Roberts v. Royal Atlantic Corp., 542 F. 3d
363 (2d Cir. 2008); Kreisler v. Second Ave. Diner Corp., 2012 WL 3961304 (S.D.N_Y. Sep. 11,
2012) (aff'd 731 F.3d 184 (2d Cir. 2013)). It is at the time of trial that commences that Plaintiff's
initial burden is simply to put forth his logic concerning those repairs he believes are readily
achievable and/or mandated provisions of Title II. Roberts v. Royal Atlantic Corp., at 363. In
Roberts, the Second Circuit confirmed that “Plaintiff's minimal burden [at trial] does not require
him or her to furnish exact or detailed cost estimates... “defendants possess superior access to
information regarding their own facilities, such as architectural plans and historical and projected
costs of repairs... they are typically in a position far more easily to refute plaintiff's position as
unreasonable than is plaintiff to prove otherwise.’ Borkowski, 63 F. 3d at 131. The burden of
persuasion then switches to the defendants to make their claims about all readily achievable
modifications. See Kreisler 2012 WL 3961304 (explaining the “well settled principle” in
affirming that defendants’ burden is significantly heavier than Plaintiff’s after it shifts).
Plaintiffs expert report is on point. It establishes the facts and conclusions of a qualified
architectural expert. Defendants may not like what Mr. Chen has written and if same is true, then
they are more than able to cross-examine him at trial concerning his findings.

 

As for the ‘Material Alterations’ prong, Plaintiff has already made his position known to
defendants that in fact the repairs that defendants will be required to make will be ‘to the
maximum extent feasible.’ “42 U.S.C. § 12183(a)(2);” Roberts v. Royal Atlantic Corp., 542 F.

ae
Case 1:19-cv-05894-LGS-DCF Document 96 Filed 10/15/20 Page 3 of 3

3d 363 (2d Cir. 2008). Maximum extent feasible means “maximum physical accessibility
feasible... Any altered features of the facility that can be made accessible shall be made
accessible to the maximum extent feasible. 28 C.F.R. § 36.402(c).” See Roberts at 371. “Section
12183's “maximum extent feasible” requirement does not ask the court to make a judgment
involving costs and benefits. Instead it requires accessibility except where providing it would be
“virtually impossible” in light of the “nature of an existing facility. 28 C.F.R_§ 36.402(c).” Id.
The statute and regulations require that such facilities be made accessible even if the cost of
doing so—financial or otherwise—is high. Id. Indeed, in promulgating the implementing
regulations, the Department explicitly rejected suggestions that cost be considered with respect
to this provision. See Title II] Final Rule, 56 Fed. Reg. at 35, 581.” Id. at 372. Defendants
maliciously omit crucial facts from the court that Plaintiff's counsel has made note of numerous
times; the building at issue was constructed initially in 1910. It has in fact been ‘altered’ within
meaning of 28 C.F.R. §36.402(a) many times since 1992. The repairs that they assuredly will be
required to make are extensive and Plaintiffs Expert’s report details exactly what sorts of repairs
are necessary. Plaintiff's minimal burden has been more than met and whether defendants like it
or not, it will be their burden to show more exact and specific details as the Borkowski, Roberts,
and Kreisler courts have all made clear.

In defendants’ pseudo ‘pre-letter motion to dismiss’ they seek to anoint themselves the arbiter in
determining not only the qualifications of Plaintiffs expert to testify at time of trial, but the
contents of his report. The defendants should know that is simply not how it works. See F. Civ.
P. 26(e) supplemental’ additional experts’ material, Federal Rules of Evidence 104(a) (whereby
it is the trial court's gatekeeping function over expert testimony and making that determination at
time of trial, followed by the determination of the jury to determine the weight and credibility of
his/her testimony); F.R.E. Rule 702., Committee Notes of Rules 200 Amendment, F.R.E. 703.

Cases are not dismissed sua sponte without any legal standard applied simply because one side
claims that the other side has a deficient report. Such contentions are silly at best and frivolous at
worst. Without ever having submitted a report on their own behalf, defendants’ letter is little
more than three pages of hollow and wasteful musings. The time for defendants to put forth their
own findings, analysis and conclusions left the barn some time ago. Plaintiff will be guided by
your Honor’s instructions in preparation for trial.

Thanking you, I remain,

erytrulyW ours,
art te

SHF/tc
To all counsel via ECF
